 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                    ***
 6    ALBERT BLUE,                                              Case No. 2:19-cv-00776-RFB-BNW
 7                                            Plaintiff,                     ORDER
              v.
 8
      WAL-MART REAL ESTATE BUSINESS
 9    TRUST,
10                                         Defendant.
11          This matter is before the court on plaintiff’s failure to file a Certificate as to Interested
12   Parties as required by LR 7.1-1. The Complaint (ECF No. 1-2) in this matter was filed December
13   20, 2018, and an Amended Complaint (ECF No. 1-4) was filed March 12, 2019 in state court and
14   removed (ECF No. 1) to federal district court May 6, 2019. No answer has been filed. LR 7.1-
15   1(a) requires, unless otherwise ordered, that in all cases (except habeas corpus cases) counsel for
16   private parties shall, upon entering a case, identify in the disclosure statement required by Fed. R.
17   Civ. P. 7.1 all persons, associations of persons, firms, partnerships or corporations (including
18   parent corporations) which have a direct, pecuniary interest in the outcome of the case. LR 7.1-
19   1(b) further states that if there are no known interested parties other than those participating in the
20   case, a statement to that effect must be filed. Additionally, LR 7.1-1(c) requires a party to promptly
21   file a supplemental certification upon any change in the information that this rule requires. To
22   date, plaintiff has failed to comply. Accordingly,
23          IT IS ORDERED that the plaintiff shall file his certificate of interested parties, which
24   fully complies with LR 7.1-1 no later than June 11, 2019. Failure to comply may result in the
25   issuance of an order to show cause why sanctions should not be imposed.
26          DATED this 28th day of May, 2019.
27
                                                               BRENDA WEKSLER
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
